By the Court, McKinstry, J.:
The fifth section of the Act of March 16, 1872, provides: “Said collector for the collection of State taxes, except taxes for school purposes, shall receive six per cent, on the first ten thousand dollars collected, four per cent, on all over ten thousand and under twenty thousand dollars, and two per cent, on all over twenty thousand dollars, which shall be for his own use and benefit. For the collection of *250county taxes, except taxes for school purposes, he shall receive fifteen per cent, of the gross amount collected, which he shall pay into the ‘ County Salary Fund,’ and which shall become a part of said fund.”
Judgment reversed and cause remanded.
Neither Mr. Justice Crockett nor Mr. Justice Rhodes expressed an opinion.